Case 6:12-cv-00855-RWS Document 941 Filed 10/06/20 Page 1 of 6 PageID #: 61967




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION


 VIRNETX INC. AND                   §
 LEIDOS, INC.,                      §    Civil Action No. 6:12-cv-855
                                    §
      Plaintiffs,                   §
                                    §    PUBLIC VERSION
 v.                                 §
                                    §
 APPLE INC.,                        §
                                    §    JURY TRIAL DEMANDED
      Defendant.                    §


                  APPLE INC.’S UNOPPOSED MOTION FOR
              RELIEF FROM STANDING ORDERS RELATING TO
           COURT OPERATIONS DURING THE NATIONAL PANDEMIC
Case 6:12-cv-00855-RWS Document 941 Filed 10/06/20 Page 2 of 6 PageID #: 61968




        Apple respectfully requests that Apple’s in-house attorney, David Melaugh, (i) be

 permitted to attend the final pretrial conference by telephone; and (ii) be granted relief from the

 Tyler Division’s Standing Order Number 6:20-01 so that he may enter the Tyler Courthouse for

 the upcoming jury trial in this matter, with proof of a negative COVID-19 test.

        Plaintiffs do not oppose the requested relief.

 I.     BACKGROUND

        The final pretrial conference in this matter is scheduled for October 20, 2020 in Texarkana,

 Texas. (Dkt. 934). The jury trial is scheduled to begin on October 26, 2020 in Tyler, Texas. (Id.)

        Both the Texarkana and Tyler Courthouses are subject to standing orders relating to the

 COVID-19 pandemic.




                                                         Both orders are expected to be in effect for

 the upcoming pretrial conference and trial.

        Apple’s trial team includes David Melaugh, Senior Director of IP Litigation at Apple.




 And he has attended two prior trials between the parties.




                                                  1
Case 6:12-cv-00855-RWS Document 941 Filed 10/06/20 Page 3 of 6 PageID #: 61969




                                                                      Absent the relief requested by this

 Motion, Mr. Melaugh would not be permitted to attend the upcoming pretrial conference and a

 substantial portion of the upcoming trial due to the Texarkana and Tyler Orders.

 II.       ARGUMENT

           Apple respectfully requests the following relief: (i) that Mr. Melaugh be permitted to attend

 the October 20, 2020 final pretrial conference by telephone; and (ii) that Mr. Melaugh be permitted

 to attend the trial in-person prior to the expiration of a 14-day quarantine period, with proof of a

 negative COVID-19 test. See Sims v. ANR Freight Sys., Inc., 77 F.3d 846, 849 (5th Cir. 1996)

 (“[A] district judge has broad discretion in managing his docket, including trial procedure and the

 conduct of trial.”); Team Worldwide Corp. v. Academy, Ltd., No. 2:19-cv-00092-JRG-RSP, (E.D.

 Tex. Sept. 11, 2020), Dkt. 145 (granting exemption from standing orders relating to the COVID-

 19 pandemic).



                  the requested relief is critical to safeguarding Apple’s ability to defend itself in this

 matter.

           The requested relief also minimizes COVID-19-related risks. With respect to the pretrial

 conference                                                                               if Mr. Melaugh

 attends telephonically, he could do so while in quarantine. When the trial begins on October 26,




 1
  The World Health Organization reports that “[p]eople with COVID-19 generally develop signs
 and symptoms … on an average of 5-6 days after infection.” (Ex. 1).


                                                     2
Case 6:12-cv-00855-RWS Document 941 Filed 10/06/20 Page 4 of 6 PageID #: 61970




                            . 2 Finally, Mr. Melaugh would comply with the Tyler Order’s and the

 Court’s requirements, including “wear[ing] a face mask or face covering,” while in “any common

 areas of the Courthouse,” “maintain[ing] at least six feet of physical distance from other persons

 when possible,” and self-monitoring for “a fever, persistent cough, shortness of breath, persistent

 pain or pressure in the chest, nausea, new loss of taste or smell, or other symptoms of COVID-

 19.” (See the Tyler Order; see also 2020/08/03 Pretrial Hr’g Tr. at 11:5-7, 13:25-17:11).

 III.   CONCLUSION

        For the foregoing reasons, Apple respectfully requests that the Court (i) permit Mr.

 Melaugh to attend the final pretrial conference by telephone; and (ii) grant Mr. Melaugh relief

 from the Tyler Division’s Standing Order Number 6:20-01 so that he may enter the Tyler

 Courthouse for the upcoming jury trial in this matter, with proof of a negative COVID-19 test.




 2
  In the event that Mr. Melaugh were to receive a positive COVID-19 diagnosis, he would remain
 quarantined until receiving a negative test.


                                                 3
Case 6:12-cv-00855-RWS Document 941 Filed 10/06/20 Page 5 of 6 PageID #: 61971




 Dated: October 6, 2020                   Respectfully submitted,

                                           /s/ Leslie Schmidt
                                          Gregory S. Arovas
                                          greg.arovas@kirkland.com
                                          Robert A. Appleby
                                          robert.appleby@kirkland.com
                                          Jeanne M. Heffernan
                                          jeanne.heffernan@kirkland.com
                                          Joseph A. Loy
                                          joseph.loy@kirkland.com
                                          Leslie Schmidt
                                          leslie.schmidt@kirkland.com
                                          Aaron Resetarits
                                          aaron.resetarits@kirkland.com
                                          Nathaniel L. DeLucia
                                          nathaniel.delucia@kirkland.com
                                          Ryan Jin
                                          ryan.jin@kirkland.com
                                          KIRKLAND & ELLIS LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone: (212) 446-4800
                                          Facsimile: (212) 446-4900

                                          Akshay S. Deoras
                                          akshay.deoras@kirkland.com
                                          KIRKLAND & ELLIS LLP
                                          555 California Street
                                          San Francisco, California 94104
                                          Telephone: (415) 439-1400
                                          Facsimile: (415) 439-1500

                                          Michael E. Jones, Lead Attorney
                                          Texas Bar No. 10969400
                                          mikejones@potterminton.com
                                          POTTER MINTON
                                          A Professional Corporation
                                          110 N. College Avenue, Suite 500
                                          Tyler, Texas 75702
                                          Telephone: (903) 597-8311
                                          Facsimile: (903) 593-0846

                                          ATTORNEYS FOR APPLE INC.




                                      4
Case 6:12-cv-00855-RWS Document 941 Filed 10/06/20 Page 6 of 6 PageID #: 61972




                                 CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who have consented to electronic service are

 being served with a copy of this document via electronic mail on October 6, 2020. I also hereby

 certify that all counsel of record who have consented to electronic service are being served with a

 notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7) on October 6, 2020.

                                                      /s/ Leslie Schmidt
                                                      Leslie Schmidt


                              CERTIFICATE OF CONFERENCE

        The undersigned certifies that the parties have complied with Local Rule CV-7(h)’s meet

 and confer requirement. Plaintiffs do not oppose the requested relief.

                                                      /s/ Leslie Schmidt
                                                      Leslie Schmidt


              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        This is to certify that this court document should be filed under seal because it contains

 material designated under the Protective Order approved and entered in this case.

                                                      /s/ Leslie Schmidt
                                                      Leslie Schmidt




                                                 5
